Citation Nr: 0733633	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  01-06 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for carotid artery 
stenosis, to include as secondary to hypercholesterolemia.

2.  Entitlement to service connection for benign prostrate 
hypertrophy, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from June 1950 to 
September 1950, July 1954 to June 1958, July 1959 to June 
1966, and from February 1991 to April 1991.  The veteran also 
had various periods of active duty for training and inactive 
duty for training from 1967 to 1992.  This matter comes to 
the Board of Veterans' Appeals (Board) on appeal from a 
rating decision by the Columbia, South Carolina, Regional 
Office (RO) of the Department of Veterans Affairs (VA) and 
Board remand.

The Board denied the claim for entitlement to service 
connection for carotid artery stenosis by a September 2003 
decision.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  Based 
on a May 2005 Joint Motion for Court Remand (Joint Motion), 
the Court remanded the Board's decision for development in 
compliance with the Joint Motion.

A letter was sent to the veteran and his representative on 
June 15, 2005 in which he was given 90 days from the date of 
the letter to submit additional argument or evidence in 
support of his appeal prior to the Board's readjudication.  
In September 2005, the veteran returned a 90-day letter 
response form, attached additional evidence of record, waived 
RO consideration of that evidence, and stated that he wished 
for the Board to proceed immediately with the adjudication of 
his appeal.  

In October 2005, the Board granted a motion to advance this 
case on the docket for good cause.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2007).

In a November 2005 order, the Board remanded the issue of 
entitlement to service connection for carotid artery stenosis 
and the issue of entitlement to service connection for benign 
prostate hypertrophy.  

In an April 2007 statement, the veteran stated that if his 
appeal is not favorably resolved, he desired a personal 
appearance before the Board.  However, the Board is not 
required to provide the veteran with a "pre-decisional 
assessment of the evidence."  See Wilson v. Mansfield, No. 
07-7099 (Fed. Cir. Oct. 15, 2007); see also Locklear v. 
Nicholson, 20 Vet. App. 410 (2006).  Moreover, the veteran 
was already provided with a personal hearing before the Board 
on these issues.  

In October 2005, the veteran raised a claim for entitlement 
to an increased evaluation for bilateral hearing loss.  In 
April 2007, the veteran raised a claim for entitlement to 
service connection for diabetes mellitus, type II, to include 
as due to Agent Orange exposure.  These issues have not been 
developed for appellate review and are therefore referred to 
the RO for action deemed appropriate. 


FINDINGS OF FACT

1.  The evidence of record demonstrates that carotid artery 
stenosis is not related to active service.

2.  The evidence of record demonstrates that benign prostate 
hypertrophy is not related to active service.


CONCLUSIONS OF LAW

1.  Carotid artery stenosis was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been so incurred, and is not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 101, 1101, 
1110, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 
3.303, 3.310 (2007).


2.  Benign prostate hypertrophy was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been so incurred, to include as due to Agent Orange 
exposure.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1116, 1131, 
1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement service 
connection for carotid artery stenosis and benign prostate 
hypertrophy, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to 
a post-remand re-adjudication of the veteran's claims, 
November 2005 and April 2006 letters satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a VCAA defect may be cured by the 
issuance of a fully compliant notification letter followed by 
a re-adjudication of the claim).  The letter also requested 
that the veteran provide any evidence in his possession that 
pertained to these claims.  38 C.F.R. § 3.159(b)(1).  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).  The veteran's service medical records, VA 
medical treatment records, VA examination reports, and 
identified private medical records have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 
473.

Service Connection

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
order to establish service connection for a claimed disorder, 
the following must be shown:  (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Active military, naval, or air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6.

Additionally, service connection may be granted where a 
disability is determined to be proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310.  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).



Service Connection For Carotid Artery Stenosis

The veteran's active duty service medical records are 
negative for any heart or vascular disorders.  June 1949, 
January 1954, November 1955, and October 1957 reports of 
medical examination noted normal heart and vascular system.  
An April 1966 service discharge examination noted normal 
heart, vascular system, and electrocardiogram (EKG).  The 
veteran was discharged from active duty in June 1966 and 
transferred to the Georgia Air National Guard in July 1968.  

The veteran served in the Air National Guard as a surgeon 
from 1968 to 1992, with multiple intermittent periods of 
active duty for training and one period of active duty from 
February 1991 to April 1991.  January 1968, February 1969, 
and April 1977 reports of medical examination noted normal 
heart, vascular system, and EKG.  March 1978, April 1981, and 
March 1982 reports of medical examination noted normal heart 
and vascular system.  In March 1982, the veteran's EKG was 
normal and cholesterol was 183.  March 1984 and March 1985 
reports of medical examination noted normal heart and 
vascular system.  A March 1985 report of medical examination 
noted cholesterol of 188.  An April 1987 report of medical 
examination noted normal heart and vascular system.  The 
veteran's cholesterol was 249.  A subsequent April 1987 
letter of counseling for results of coronary artery risk 
evaluation indicated the veteran's cholesterol of 249 was 
high and that his risk of developing coronary heart disease 
was increased.  An April 1988 medical examination for flying 
personnel noted cholesterol of 246.  A July 1988 service 
record noted cholesterol of 252.  A September 1988 service 
record noted cholesterol of 211.  In January 1989 and April 
1989 the veteran's cholesterol readings were 203 and 227, 
respectively.  A May 1990 report of medical examination noted 
normal heart and vascular system.  The veteran's cholesterol 
was 181.  In an October 1991 service record, the veteran's 
cholesterol was 222.

An April 1992 VA medical record noted cholesterol of 209.  

May 1999, June 1999, and October 1999 private medical records 
assessed hypercholesterolemia and carotid atherosclerosis.  
An October 1999 private cerebrovascular evaluation found 
carotid artery stenosis.  

A March 2000 VA medical record noted no history of heart 
problems.  In a May 2000 VA Persian Gulf examination, the 
veteran reported elevated cholesterol.  A May 2000 VA record 
noted cholesterol of 184.  

In an August 2000 letter, a private physician, P.M., M.D., 
stated that the veteran's current bilateral carotid artery 
stenosis was caused by hypercholesterolemia.  The examiner 
opined that the veteran's disability was linked to conditions 
that arose during the veteran's 33 years of Air Force 
service, based on Air Force documents that showed increasing 
cholesterol in 1987 and 1991.  In an August 2000 private 
medical record, the assessment was hypercholesterolemia and 
carotid atherosclerosis.  October 2000 private records 
assessed bilateral carotid artery stenosis.  

In an October 2000 letter, the veteran stated that although 
he had normal cholesterol during his early years of military 
service, the onset of high cholesterol was during military 
service in April 1987.  The veteran reported that October 
2000 private ultrasounds showed a 50% narrowing of the 
carotid artery.  In medical articles submitted by the veteran 
and received by VA in November 2000, it was noted that 
patients with elevated cholesterol were at greater risk for 
coronary artery disease.  Another article noted that a risk 
factor for carotid artery stenosis was elevated cholesterol.

A February 2001 private medical record assessed carotid 
atherosclerosis.  A March 2001 private medical record 
assessed hypercholesterolemia.  In a September 2001 letter, 
Dr. P.M. stated that the veteran's carotid artery stenosis 
occurred as a direct result of his elevated cholesterol 
during his active duty service from 1954 to 1992.  Dr. P.M. 
stated that he was a board certified specialist in Internal 
Medicine, and his opinion was based on his training and 
experience. 

In a September 2001 letter, the veteran stated that there was 
x-ray evidence of early plaque formation in April 1970 x-rays 
and that elevated cholesterol first showed in April 1987 
service medical records.  

A February 2002 private medical record assessed known carotid 
atherosclerosis and hypercholesterolemia.  The examiner 
stated that the carotid atherosclerosis was obviously 
developed over many years and was correlated with the years 
that the veteran was in active duty with the military.  A 
February 2002 cerebrovascular evaluation found bilateral 
internal carotid artery stenosis.  A June 2002 private record 
assessed hypercholesterolemia.  

At the March 2003 Board hearing, the veteran testified the 
onset of his elevated cholesterol was in the 1980's.  The 
veteran also stated that he began cholesterol medication in 
the 1980's.  The veteran testified that he was an orthopedic 
surgeon.

Private medical records from March 2003 to August 2005 
assessed hypercholesterolemia, carotid atherosclerosis, and 
bilateral internal carotid artery stenosis.  In an October 
2005 letter, Dr. P.M. stated that he had treated the veteran 
for several years and despite aggressive attempts at exercise 
and dietary management, the veteran had developed diabetes 
mellitus, type II.  Dr. P.M. stated that the veteran's 
medical problems also included carotid artery stenosis and 
hypercholesterolemia.  

A February 2006 private medical record assessed 
hypercholesterolemia.  

A June 2006 VA examination was conducted upon a review of the 
claims file.  The veteran reported elevated cholesterol of 20 
years and calcifications of his carotid arteries of 15 years.  
The veteran noted that his stenosis was stable at less than 
50% on either side.  The VA examiner reviewed Dr. P.M.'s 
letter and other private medical records, including carotid 
ultrasound reports and glucose values, and service medical 
records.  The diagnosis was bilateral asymptomatic 
noncritical carotid artery stenosis.  The examiner noted that 
the veteran's prior medical history included normal blood 
sugar until about 5 or 6 years ago.  The examiner opined that 
it was less likely than not that the veteran's carotid artery 
stenosis was related to active military service, because the 
veteran had no service-connected risk factors for carotid 
artery stenosis and his carotid artery stenosis was 
asymptomatic. 

July and August 2006 private medical records assessed 
bilateral internal carotid artery stenosis, 
hypercholesterolemia, and carotid stenosis.  

A January 2007 VA heart and genitourinary examination was 
conducted upon a review of the claims file, including Dr. 
P.M.'s 2001 letters.  The veteran reported that in 1989 or 
1990 carotid artery stenosis was diagnosed.  He reported 
current stable 50% stenosis.  The examiner noted that despite 
aggressive exercise and dietary changes, the veteran still 
developed diabetes mellitus, which indicated that he was 
genetically predestined to develop atherosclerosis.  The 
examiner thus opined that although carotid artery stenosis 
developed while the veteran was in the reserves, carotid 
artery stenosis was due to atherosclerosis and was unrelated 
to the veteran's military service

A March 2007 private medical record assessed 
hypercholesterolemia and carotid artery stenosis.

The Board finds that the evidence of record does not support 
a finding of secondary service connection for carotid artery 
stenosis.  The Board notes that hypercholesterolemia is not 
service-connected.  38 C.F.R. § 3.310.  Accordingly, service 
connection on a secondary basis is not warranted.  

The Board also finds that the evidence of record does not 
support a finding of direct service connection for carotid 
artery stenosis.  There is a current diagnosis of carotid 
artery stenosis.  Degmetich v. Brown, 104 F.3d 1328, 1333 
(1997) (holding that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation).  
But the veteran's active duty and active duty for training 
service medical records do not indicate any heart, vascular 
system, or cholesterol disorders, to include elevated 
cholesterol.  38 C.F.R. § 3.6; Hickson, 12 Vet. App. at 253 
(holding that service connection requires medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury).  In addition, the 
other evidence of record does not demonstrate a relationship 
between the veteran's carotid artery stenosis and active 
military service.  Hickson, 12 Vet. App. at 253 (holding that 
service connection requires medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability).  Elevated cholesterol began in the 
1980's, approximately 20 years after active duty service 
discharge.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of disorder).  Carotid artery stenosis 
and hypercholesterolemia were not diagnosed until 1999, over 
30 years after the veteran completed the majority of his 
active duty service and at least 7 years after the veteran 
completed his final period of active duty service in 1991.  
Mense, 1 Vet. App. at 356. 

Moreover, the Board finds that the probative and credible 
medical evidence of record supports a finding that the 
veteran's carotid artery stenosis is unrelated to active 
service.  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997) (holding that the Board must assess the credibility and 
probative value of the medical evidence in the record).  Upon 
a review of the entire claims file, the June 2006 VA examiner 
opined that the veteran's carotid artery stenosis was 
unrelated to active service, because the veteran had no 
service-connected risk factors for carotid artery stenosis 
and his carotid artery stenosis was asymptomatic.  Also upon 
a review of the entire claims file, a January 2007 VA 
examiner found that the veteran's carotid artery stenosis was 
unrelated to his military service and that based upon 
clinical findings the veteran was predisposed to the 
development of atherosclerosis and carotid artery stenosis.  
The Board accords substantial weight to these opinions 
because they are based on a review of the entire claims file 
and an examination of the veteran, and provide supporting 
rationale and clinical findings.  Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000) (holding that factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998) (finding that the failure of the physician to provide 
a basis for an opinion goes to the weight or credibility of 
the evidence); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993) (holding that the probative value of a medical opinion 
is based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion).  

Although the veteran's private physicians are competent to 
provide medical opinions, the Board accords less probative 
weight to the private medical opinions of file.  Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001) (noting that the Board 
may appropriately favor the opinion of one competent medical 
authority over another).  First, in August 2000 Dr. PM opined 
that the veteran's carotid artery stenosis was linked to 
conditions that arose during his 33 years of Air Force 
service to include high cholesterol in 1987 and 1991.  But 
these medical findings did not occur during the veteran's 
active duty or active duty for training service and the 
examiner relied on the veteran's characterization of his 
reserve service as active duty service.  Kowalski v. 
Nicholson, 19 Vet. App. 171, 179-80 (2005) (noting that 
although the Board may not reject a medical opinion solely 
because it is based on facts reported by the veteran, it may 
do so where the facts are inaccurate or are unsupported by 
the other evidence of record).  Second, in September 2001 Dr. 
P.M. opined that the veteran's carotid artery stenosis was 
due to his elevated cholesterol during active duty service 
from 1954 to 1992.  But the veteran did not have continuous 
active duty service from 1954 to 1992, his elevated 
cholesterol was not noted until 1987, over 20 years after 
active duty discharge, Dr. P.M. did not provide any 
supporting rationale for his opinion, and unlike the VA 
examiners, it isn't clear that Dr. PM had access to the 
entire claims file, to include all private and VA medical 
records.  Kowalski, 19 Vet. App. at 179-80; Prejean, 13 Vet. 
App. at 448-9; Hernandez-Toyens, 11 Vet. App. at 382; 
Guerrieri, 4 Vet. App. at 470-71.  Last, in February 2002, a 
private examiner opined that carotid artery stenosis was 
obviously developed over many years and was correlated with 
the years that the veteran was in active duty with the 
military.  But this opinion was not provided upon review of 
the claims file and does not provide any supporting clinical 
findings or rationale to support that opinion.  Prejean, 13 
Vet. App. at 448-9; Hernandez-Toyens, 11 Vet. App. at 382; 
Guerrieri, 4 Vet. App. at 470-71.

The Board acknowledges that the veteran is a retired 
orthopedic surgeon, and as such, his statements are 
considered medical testimony.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992) (noting that where a question requires 
special experience or knowledge, then a witness skilled in 
the particular area is admissible in evidence, but a lay 
person may not provide a medical opinion).  The veteran has 
stated that he had normal cholesterol during his early years 
of active service; that there was x-ray evidence of artery 
plaque in the 1970's; and that elevated cholesterol levels 
occurred in 1987 during active duty service.  The Board notes 
that the veteran did not provide a medical nexus opinion and 
that his statements do not correctly characterize the nature 
of his reserve service, because the veteran was not on active 
duty or active duty for training at the time of the 1987 high 
cholesterol finding.  Although the veteran submitted medical 
articles indicating that patients with elevated cholesterol 
were at greater risk for coronary artery disease and that 
elevated cholesterol was a risk factor for carotid artery 
stenosis, the articles do not specifically address the 
veteran's situation or provide a basis for a medical opinion 
of record.  See Sacks v. West, 11 Vet. App. 314, 316-17 
(1998) (holding that a medical article or treatise can 
provide support for a claim, but must be combined with an 
opinion of a medical professional and be reflective of the 
specific facts of a case as opposed to a discussion of 
generic relationships); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996) (finding that generic medical literature which 
does not apply medical principles regarding causation or 
etiology to the facts of an individual case does not provide 
competent evidence to establish a nexus between current 
disability and military service).  Accordingly, because the 
Board finds the VA medical opinions significantly probative 
and the private medical opinions less probative, service 
connection for carotid artery stenosis is not warranted.  

Service Connection For Benign Prostate Hypertrophy

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders:  
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes; Hodgkin's disease; chronic 
lymphocytic leukemia; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. §§ 3.307, 3.309(e).  
The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f).  

Here, the Board notes that even if the veteran has qualifying 
Vietnam service, there is no disability eligible for 
presumptive service connection.  Although there is currently 
diagnosed benign prostate hypertrophy, the veteran has 
consistently tested negative for prostate cancer.  
Accordingly, presumptive service connection is not warranted 
for benign prostate hypertrophy.

Notwithstanding the foregoing, the veteran may still 
establish service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. 
Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 
(1999).  In order to establish direct service connection for 
a claimed disorder, the following must be shown:  (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson, 12 Vet. App. at 253.

The veteran's active duty service medical records were 
negative for any prostate disorder.  In a June 1949 report of 
medical examination, there was normal genitourinary system 
and prostate.  January 1954, November 1955, and October 1957 
reports of medical examination noted normal genitourinary 
system.  An April 1966 report of medical examination noted 
normal genitourinary system.  In June 1966, the veteran was 
discharged from active service.  

In July 1968, the veteran entered the Georgia Air National 
Guard.  The veteran served in the Air National Guard as a 
surgeon from 1968 to 1992, with multiple intermittent periods 
of active duty for training and one period of active duty 
from February 1991 to April 1991.  January 1968, February 
1969, and April 1977 reports of medical examination noted 
normal genitourinary system and prostate.  A March 1978 
report of medical examination noted normal genitourinary 
system.  An April 1981 report of medical examination noted 
normal prostate.  March 1982 report of medical examination 
noted a smooth prostate.  A March 1984 report of medical 
examination noted normal prostate and genitourinary system.  
A December 1984 service record noted that the veteran 
underwent transurethral resection of the prostate.  The 
diagnosis was benign prostatic hyperplasia with acute 
retention and prostatitis.  A March 1985 report of medical 
examination noted normal genitourinary system.  A July 1986 
medical examination for flying personnel noted enlarged 
prostate.  An April 1987 report of medical examination noted 
normal genitourinary system and prostate within normal 
limits.  An April 1988 flying examination noted normal 
prostate.  A May 1990 report of medical examination noted 
normal genitourinary system and prostate.

A March 1995 private medical record noted elevated prostate-
specific antigen (PSA) levels.  There had been significant 
regrowth of the prostate after a 1984 transurethral resection 
of the prostate.  In a September 1998 private record, the 
veteran was seen for an enlarged prostate and elevated PSA 
levels.  The assessments were elevated PSA, most likely 
secondary to enlarged prostate, status-post benign prostatic 
biopsy, and status-post transurethral resection of the 
prostate.  A December 1998 private record impression was 
prostatic enlargement.  A September 1999 private record 
assessed enlarged prostate and history of hematuria, most 
likely from the prostate.  In November 1999, the veteran 
reported hematuria.  December 1999 private records assessed 
recurrent benign prostate hypertrophy and prostatic 
enlargement.  

In a February 2000 statement, the veteran reported a severely 
chronically enlarged prostate that required a transurethral 
resection of the prostate and multiple biopsies.  He stated 
that these symptoms were consistent with Agent Orange 
exposure.  


In a March 2000 VA medical record, the past surgical history 
included a transurethral resection of the prostate for 
enlarged prostate.  The impressions included chronic 
prostatis.  

In a May 2000 statement, the veteran asserted that his 
enlarged prostate occurred during active military service.  

In a May 2000 VA Persian Gulf examination, the veteran 
reported symptoms of prostatitis in 1983 and a 1985 
transurethral resection of the prostate.  He also reported 
elevated PSA levels and negative biopsies.  Examination 
revealed an enlarged prostate.  In a June 2000 VA medical 
record, there was an enlarged prostate and elevated PSA.

August 2000 private medical records assessed benign prostate 
hypertrophy and chronically elevated PSA.  In a September 
2000 letter, a private physician, D.R., M.D., stated that the 
veteran was a long-time patient with an enlarged prostate.  
Dr. D.R. stated that these types of prostate symptoms or 
problems were related to Agent Orange exposure.  The examiner 
stated that the veteran was exposed to Agent Orange during 
Vietnam in the 1960's while flying and while on the ground.  
Dr. D.R. opined that there was a very definite link between 
Agent Orange exposure and the veteran's prostate problems, 
because there was no family history of these types of 
complaints.  

In an October 2000 statement, the veteran asserted that his 
prostatic hyperplasia was due to Agent Orange exposure.  The 
veteran noted that the condition was documented on a 1986 
active duty service record and had persisted and progressed.  
He stated that because he served in Vietnam, he was exposed 
to Agent Orange.  

An April 2001 VA genitourinary examination was conducted.  
The veteran reported a long history of benign prostate 
hypertrophy and two negative biopsies.  Upon examination, 
there was slightly enlarged prostate.  The assessment was 
benign prostate hypertrophy.  


An April 2001 private medical record noted a history of 
benign prostate hypertrophy and prostate biopsy.  A May 2001 
private medical record noted negative prostate biopsy.  In a 
September 2001 letter, Dr. D.R., a board-certified specialist 
in urology, stated that development of a seriously enlarged 
prostate and elevated PSA seems to have developed and 
progressed since the veteran's extensive periods of Air Force 
reserve active duty of over 37 years and may have begun 
during the time of his active duty.  The examiner opined that 
he was certain that the veteran was exposed to Agent Orange 
during service and there was a causative link between Agent 
Orange exposure and the veteran's prostate symptoms.  

In a September 2001 letter, the veteran stated that he was 
exposed to Agent Orange during frequent missions to Southeast 
Asia, and while stationed at Savannah, Georgia with the 14th 
and 15th troop carrier squadrons.  He stated that he received 
treatment for prostatitis in Yokota, Japan in April 1983, in 
the Panama Canal in January 1984, and in Germany in September 
1984.  

A November 2001 private medical record assessed a history of 
elevated PSA and enlarged prostate, prostatitis, and negative 
biopsies for cancer.  A January 2002 private record noted 
benign prostate hypertrophy.  A February 2002 private record 
assessed chronically elevated PSA.  An April 2002 private 
record assessed history of elevated PSA.  A September 2002 
private record assessed history of prostatitis, history of 
benign prostate hypertrophy, and history of elevated PSA with 
negative prostate biopsy about 1 year ago.  

At the March 2003 Board hearing, the veteran testified that 
he had combat duty in Vietnam, that he was a flight surgeon 
on planes that carried Agent Orange, and that he spent time 
on the ground in Vietnam and Thailand.  The veteran reported 
that Agent Orange caused his prostate-related voiding 
dysfunction.

A March 2003 private medical record noted a history of 
chronically elevated PSA with negative biopsy.  Examination 
showed a markedly enlarged prostate.  The assessment was 
chronically elevated PSA with benign biopsies.  An April 2003 
private record assessed benign prostate hypertrophy and 
elevated PSA.  A September 2003 private record assessed 
elevated PSA.  A February 2004 private record assessed 
elevated PSA.  An April 2004 private record noted a history 
of elevated PSA, benign prostate hypertrophy, and negative 
biopsies.  Rectal examination was benign.  The assessments 
were history of benign prostate hypertrophy, stable, history 
of elevated PSA, stable, and positive family history of 
prostate cancer.  A May 2004 private record assessed benign 
prostate hypertrophy.  A June 2004 private record assessed 
elevated PSA.  

A February 2005 VA genitourinary examination was conducted 
upon a review of the claims file.  The medical history 
indicated 2 or 3 negative prostate biopsies within the past 6 
years, an elevated PSA, and a 1983 transurethral resection of 
the prostate.  Upon examination, there was an enlarged 
prostate.  The diagnosis was benign prostate hypertrophy.  In 
a later addendum, the examiner stated that he could find no 
evidence that the veteran's benign prostate hypertrophy 
continued and that elevated PSA without a cancer diagnosis 
would not be related in any way to Agent Orange or to active 
service.

A March 2005 private medical record assessed stable benign 
prostate hypertrophy, history of Agent Orange exposure, and 
elevated PSA with negative biopsies.  

In an April 2005 statement, the veteran asserted that he was 
exposed to Agent Orange while flying missions.   

An August 2005 private medical record assessed elevated PSA.  
A September 2005 private medical record assessed elevated PSA 
and prostate hyperplasia.  

In an October 2005 statement, the veteran asserted that he 
was exposed to Agent Orange as a flight crewmember and as a 
result had an enlarged prostate.  

In an October 2005 letter, Dr. D.R. stated that the veteran's 
voiding dysfunction or prostate problems were directly 
related to his Agent Orange exposure.  A February 2006 
private medical record assessed elevated PSA levels.  There 
was no history of prostate cancer.  A March 2006 private 
record noted the veteran was seen for benign prostate 
hypertrophy and elevated PSA.  Examination showed an enlarged 
prostate.  The assessment was elevated PSA.

A June 2006 VA examination was conducted upon a review of the 
claims file.  The veteran reported prostate symptoms in 1965, 
a transurethral resection of the prostate in 1968 due to 
urinary retention, and a history of elevated PSA but negative 
biopsies.  Upon examination, there was normal prostate for 
age and size.  The examiner reviewed the October 2005 letter 
from Dr. D.R., other private medical records, and the service 
medical records.  The diagnoses were benign prostate 
hypertrophy and elevated PSA levels.  The examiner opined 
that it was less likely than not that the current urological 
condition had its onset in military service or was related to 
Agent Orange service, noting that no urinary symptoms were 
noted during service, reserve service records after 1966 
showed normal genitourinary system, and there was no 
scientific evidence linking Agent Orange to benign prostatic 
conditions, unlike prostate cancer.

An August 2006 private medical record assessed elevated PSA 
levels.  A September 2006 private record assessed prostate 
hyperplasia and elevated PSA.  

A January 2007 VA heart and genitourinary examination was 
conducted upon a review of the claims file.  The examiner 
reviewed the claims file, to include Dr. D.R.'s opinion.  The 
veteran reported that in the early 1970's he began having 
prostate hyperplasia.  He reported numerous prostate biopsies 
and a history of elevated PSA.  The veteran reported current 
nocturia and urinary incontinence.  The examiner noted that 
there were normal prostate examinations in January 1968, 
February 1969, and May 1990, and that a transurethral 
resection of the prostate was conducted in 1984.  The 
examiner opined that the veteran's benign prostate 
hypertrophy was unrelated to his active duty military 
service, stating that benign prostate hypertrophy is a normal 
process of aging in males and was unrelated to Agent Orange 
exposure.  

In a March 2007 letter, Dr. D.R. opined that the veteran's 
voiding dysfunction, other prostate symptoms, and hematuria 
were directly related to Agent Orange exposure.  Dr. D.R. 
stated that the veteran has had persisting chronic urination 
issues in the many years in which he had been his patient.  
In a March 2007 private medical record, the assessment was 
elevated PSA.

The Board finds that the evidence of record does not support 
a finding of direct service connection for the veteran's 
benign prostate hypertrophy.  The veteran has a currently 
diagnosed disability - benign prostate hypertrophy with 
elevated PSA levels.  Degmetich, 104 F.3d at 1333.  But the 
veteran's active duty and active duty for training service 
medical records were negative for any prostate disorder and 
indicated normal genitourinary system and prostate.  Hickson, 
12 Vet. App. at 253.  The veteran's 1984 transurethral 
resection of the prostate was not during active duty for 
training.  38 C.F.R. § 3.6; Hickson, 12 Vet. App. at 253.  In 
addition, the other evidence of record demonstrates that the 
veteran's benign prostate hypertrophy is not related to 
active service.  Hickson, 12 Vet. App. at 253.  The prostate 
was noted normal in January 1968, February 1969, April 1977, 
April 1981, and March 1982, and an enlarged prostate was not 
diagnosed until 1984, almost 20 years after active service 
discharge in 1966.  Mense, 1 Vet. App. at 356. 

Moreover, the Board finds that the probative and credible 
medical evidence of record supports a finding that the 
veteran's benign prostate hypertrophy is unrelated to his 
active service, to include any exposure to Agent Orange.  
Madden, 125 F.3d at 1481.  A May 2005 VA genitourinary 
examiner opined that benign prostate disorder without a 
cancer diagnosis was not related to Agent Orange.  Upon a 
review of the entire claims file, a June 2006 VA examiner 
opined that it was less likely than not that benign prostate 
hypertrophy had its onset in military service or was related 
to Agent Orange exposure, because no urinary symptoms were 
noted during service, reserve service records after service 
discharge showed a normal genitourinary system, and there was 
no scientific evidence linking Agent Orange to benign 
prostatic conditions.  A January 2007 VA examiner opined, 
upon a review of the claims file, that the veteran's benign 
prostate hypertrophy was unrelated to his active duty 
military service, noting that benign prostate hypertrophy is 
a normal process of aging in males and was unrelated to Agent 
Orange exposure.  The Board accords substantial weight to 
these opinions because they are based on a review of the 
entire claims file and an examination of the veteran and 
provide supporting rationale and clinical findings.  Prejean, 
13 Vet. App. at 448-9; Hernandez-Toyens, 11 Vet. App. at 382; 
Guerrieri v. Brown, 4 Vet. App. at 470-71.  

The Board accords less probative weight to the private 
medical opinions of file.  Wensch, 15 Vet. App. at 367.  
First, in September 2000, Dr. D.R. opined that that the 
veteran's prostate problems were related to Agent Orange 
exposure, because he had no family history of prostate 
problems.  But there is no evidence that the examiner 
reviewed the entire claims file, the examiner did not cite 
any rationale or clinical findings in support of his opinion, 
and an April 2004 private medical record noted a family 
history of prostate cancer.  Kowalski, 19 Vet. App. at 179-
80; Prejean, 13 Vet. App. at 448-9; Hernandez-Toyens, 11 Vet. 
App. at 382; Guerrieri, 4 Vet. App. at 470-7.  In September 
2001, Dr. D.R. opined that the veteran's prostate disorder 
may have begun during the veteran's time of active duty.  But 
this opinion is too speculative to provide medical nexus 
evidence.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(physician's statement that the veteran "may" have been 
having some symptoms of multiple sclerosis for many years 
prior to the date of diagnosis deemed speculative); Bloom v. 
West, 12 Vet. App. 185, 186-87 (1999) (holding that a medical 
opinion that time as a prisoner of war "could" have 
precipitated the initial development of the alleged disorder 
was too speculative to provide medical nexus evidence); Sklar 
v. Brown, 5 Vet. App. 140, 145-46 (1993) (noting that the 
probative value of a medical opinion is diminished where the 
opinion is ambivalent).  In September 2001, October 2005, and 
March 2007, Dr. D.R. opined that there was a causative link 
or direct relationship between Agent Orange exposure and the 
veteran's prostate symptoms.  But these opinions are without 
supporting rationale or clinical findings and were not 
provided upon a review of the claims file.  Prejean, 13 Vet. 
App. at 448-9; Hernandez-Toyens, 11 Vet. App. at 382; 
Guerrieri, 4 Vet. App. at 470-7.  Accordingly, the Board 
finds the private medical opinions less probative than the VA 
medical opinions of file.  

As noted above, the veteran's statements are competent 
medical evidence.  Espiritu, 2 Vet. App. at 495.  In various 
statements throughout the file, the veteran opined that his 
prostate disorder was consistent with or due to Agent Orange 
exposure and that his prostate disorder was incurred during 
active service because the disorder was noted on an 1986 
reserve service record and he was treated for prostate 
symptoms in 1983 and 1984.  But the veteran provided no 
supporting rationale or explanations for his assertion that 
Agent Orange exposure caused his benign prostate disorders.  
Additionally, the 1980's symptoms were not reported during 
active duty or active duty for training service and were 
first shown by the record almost 20 years after active 
service discharge.  The Board thus does not accord 
substantial weight to the veteran's medical conclusions.  
Hernandez-Toyens, 11 Vet. App. at 382; Mense, 1 Vet. App. at 
356.  Accordingly, because the Board attaches significant 
probative weight to the VA medical opinions and less 
probative weight to veteran's medical opinions and the 
private medial opinions, service connection for benign 
prostate hypertrophy is not warranted.  

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for carotid artery stenosis is denied.

Service connection for benign prostate hypertrophy is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


